Citation Nr: 0533917	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  94-09 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right heel spurs, 
claimed as secondary to service-connected residuals of strain 
to the medial plantar ligament involving the first metatarsal 
joint of the right foot.

2.  Entitlement to service connection for a right hip 
condition, claimed as secondary to service-connected 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot.

3.  Entitlement to service connection for a right knee 
condition, claimed as secondary to service-connected 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot. 

4.  Entitlement to service connection for a low back 
condition, claimed as secondary to service-connected 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot.

5.  Entitlement to service connection for a right shoulder 
condition, claimed as secondary to service-connected 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Milwaukee, Wisconsin.  Three appeals of the veteran, which as 
discussed immediately below have separate procedural 
histories, have been merged for the sake of simplicity.

Procedural history

The veteran served on active duty in the United States Navy 
from January 1952 to November 1955.

In a February 1981 rating decision, the RO granted service 
connection for residuals of strain to the medial plantar 
ligament, involving the first metatarsal joint of the right 
foot; a 10 percent disability rating was assigned.  

In July 1993, the veteran filed a claim of entitlement to 
service connection for a right knee disability and a right 
hip disability, both claimed as secondary to the veteran's 
service-connected right foot disability.  These claims were 
denied by the RO in a December 1993 rating decision, which 
the veteran appealed.  The veteran perfected the appeal of 
this decision with the timely submission of his substantive 
appeal (VA Form 9) in March 1994.  

The veteran provided testimony to a Decision Review Officer 
(DRO) at a personal hearing conducted at the Milwaukee RO in 
May 1994.  In a May 1994 decision, the DRO confirmed the RO's 
denial of the veteran's claims.

In June 1997, the veteran filed an informal claim of 
entitlement to service connection for a low back condition, 
claimed as secondary to the service-connected right foot 
condition.  That claim was denied by the RO in a December 
1997 rating decision.

In December 1997, the veteran filed a claim of entitlement to 
service connection for right heel spurs as secondary to the 
service-connected right foot condition.  This claim, along 
with the veteran's claim of entitlement to service connection 
for a back disability on a secondary basis, was denied by the 
RO in an August 1999 rating decision.  The veteran filed a 
notice of disagreement in regards to the right heel spurs in 
September 1999.  A statement of the case (SOC) was issued in 
January 2000, and the veteran submitted a timely substantive 
appeal in January 2000.  The veteran then filed a notice of 
disagreement in regards to the back issue in March 2000.  A 
SOC was issued in regards to the veteran's back claim in 
February 2003.  The veteran submitted a timely substantive 
appeal in regards to the back issue in February 2003.

In August 2003, the veteran's representative filed a claim on 
the veteran's behalf of entitlement to service connection for 
a right shoulder condition secondary to the service-connected 
right foot condition.  This claim was denied by the RO in a 
February 2004 rating decision.  The veteran initiated an 
appeal of that decision, which was perfected with the timely 
submission of his substantive appeal in June 2004.  

The veteran testified in regards to all five issues on appeal 
before the undersigned Veterans Law Judge at a Travel Board 
hearing which was conducted at the Milwaukee RO in April 
2005.  The transcript of the hearing is associated with the 
veteran's VA claims folder.

The Board requested a medical opinion from the Veterans 
Health Administration (VHA) in August 2005.  See 38 C.F.R. § 
20.901 (2005).  After the opinion was received at the Board, 
the veteran's representative was provided a copy and 60 days 
to submit any additional evidence or argument in response to 
the opinion.  The veteran's representative submitted a 
response brief in November 2005.  The veteran then submitted 
a statement in November 2005 indicating that he had no 
further evidence or argument to present and waiving initial 
RO consideration of additional evidence.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2005).  The case is now ready for 
appellate review.

Clarification of the issues on appeal

The Board observes that the veteran, in his correspondence 
with the RO and during his April 2005 personal hearing, 
referred to his claims as claims for secondary service 
connection.  There is no indication that he seeks service 
connection for any of the five claimed disabilities on the 
basis that that were directly incurred in his military 
service.  The claims will therefore not be considered on a 
direct basis.

The Board notes that the veteran's right heel claim has in 
the past been incorrectly referred to by the RO as a claim 
for "right ankle" spurs.  Specifically, the initial August 
1999 rating action and January 2000 SOC discuss the issue of 
entitlement to service connection for right ankle spurs.  
However, a review of the record shows that the veteran has 
consistently referred to "right heel spurs".  Moreover, he 
personally affirmed to the undersigned Veterans Law Judge in 
April 2005 that he was claiming service connection for right 
heel spurs.  See the April 2005 hearing transcript, page 2.    

In any event, in SSOCs dated in September 2003, May 2004 and 
December 2004, the RO correctly referred to the claim as 
entitlement to service connection for right heel spurs.  
Thus, there is no jurisdictional problem in the Board 
adjudicating the issue, as it has already been adjudicated by 
the agency of original jurisdiction.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995).  

For these reasons, the Board finds that the issues currently 
on appeal are the issues as phrased on the title page of this 
decision.

Issues not on appeal

In July 1993, the veteran filed a claim of entitlement to an 
increased disability rating for his service-connected right 
foot condition.  After his claim was denied by the RO, he 
perfected an appeal as to that issue.  However, in a 
statement received by the RO in October 2004, the veteran 
indicated that he wished to withdraw his appeal of his claim 
of entitlement to an increased disability rating for his 
service-connected right foot disability.  Accordingly, that 
issue is no longer before the Board on appeal.  See 38 C.F.R. 
§ 20.204 (2005). 

In a May 2004 rating decision, the RO granted service 
connection for generalized anxiety disorder and assigned a 30 
percent disability rating.  To the Board's knowledge, the 
veteran has not disagreed with that decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].




FINDINGS OF FACT

1.  The competent medical evidence of record indicates that a 
medical nexus exists between the veteran's service-connected 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot and his 
currently diagnosed right heel spurs.

2.  The competent medical evidence of record is in equipoise 
as to whether a medical nexus exists between the veteran's 
service-connected residuals of strain to the medial plantar 
ligament involving the first metatarsal joint of the right 
foot and his currently diagnosed right hip condition

3.  The competent medical evidence of record is in equipoise 
as to whether a medical nexus exists between the veteran's 
service-connected residuals of strain to the medial plantar 
ligament involving the first metatarsal joint of the right 
foot and his currently diagnosed right knee condition.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected residuals of strain to the medial plantar 
ligament involving the first metatarsal joint of the right 
foot and his currently diagnosed low back condition.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected residuals of strain to the medial plantar 
ligament involving the first metatarsal joint of the right 
foot and his currently diagnosed right shoulder condition.


CONCLUSIONS OF LAW

1.  Right heel spurs are proximately due to or the result of 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot.  38 C.F.R. 
§3.310 (2005).

2.  Resolving the benefit of the doubt in the veteran's 
favor, a right hip condition is proximately due to or the 
result of residuals of strain to the medial plantar ligament 
involving the first metatarsal joint of the right foot.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2005).

3.  Resolving the benefit of the doubt in the veteran's 
favor, a right knee condition is proximately due or the 
result of residuals of strain to the medial plantar ligament 
involving the first metatarsal joint of the right foot.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2005).

4.  A low back condition is not proximately due to nor is the 
result of residuals of strain to the medial plantar ligament 
involving the first metatarsal joint of the right foot.  
38 C.F.R. §3.310 (2005).

5.  A right shoulder condition is not proximately due to nor 
is the result of residuals of strain to the medial plantar 
ligament involving the first metatarsal joint of the right 
foot.  38 C.F.R. §3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for right 
heel, right hip, right knee, low back and right shoulder 
conditions.  As has been discussed in the Introduction, he is 
seeking service connection exclusively on a secondary basis. 
He ascribes the five claimed disabilities to his service-
connected right foot disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his right hip and 
right knee claims in the February 1994 statement of the case 
(SOC), his right heel claim in the January 2000 SOC, his back 
claim in the February 2003 SOC and his right shoulder claim 
in the May 2004 SOC.  Specifically, the February 2003 SOC 
detailed the evidentiary requirements for secondary service 
connection pursuant to 38 C.F.R. § 3.310 (2005).  The veteran 
was also issued supplemental statements of the case (SSOCs) 
in February 2003, July 2003, September 2003, May 2004 and 
December 2004 which detailed the reasons and bases for the 
denial of secondary service connection for these issues.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated May 
21, 2003, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including updated outpatient reports from the 
Wausau VA outpatient clinic.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records as long as he completed a 
release form for such.  The veteran was asked to "complete, 
sign and return the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs."  The veteran was specifically asked to 
"please obtain and submit all treatment records" from Drs. 
H. and D.  The letter also noted: "It would also be helpful 
to your claim for secondary service connection for the back 
and right heel, knee and hip conditions, if medical 
rationales based on your medical history were submitted to 
show a relationship between these and the service connected 
right foot."

Finally, the Board notes that the May 2003 VCAA letter 
specifically requested the veteran to: "Send the requested 
evidence as soon as possible."  The Board believes that this 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's reports of private and VA medical treatment, which 
will be discussed below.  Additionally, the veteran was 
provided VA examinations in September 1993, June 1997, August 
1998 and December 2003.  A separate nexus opinion was 
provided in October 1998.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in April 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Initial matter

The Board notes as an initial matter that all claims on 
appeal have satisfied Wallin elements (1) and (2).  
Specifically, with respect to Wallin element (1), medical 
evidence of a current disability, competent diagnoses of the 
following disabilities are of record: right heel spurs; right 
hip greater trochanteric bursitis; medial compartment 
arthritis of the right knee, status post medial meniscectomy; 
disc herniation of the lumbar spine; and a right rotator cuff 
tear.  Accordingly, Wallin element (1) is satisfied for all 
of the claims.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot.  Wallin element 
(2) is accordingly satisfied for all of the claims.

Therefore, the heart of the analysis will focus on crucial 
Wallin element (3), medical nexus.  The Board notes that with 
respect to Wallin element (3), the question presented, i.e. 
the relationship, if any, between the veteran's claimed 
disabilities and his service-connected right foot disability, 
is essentially medical in nature.  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Entitlement to service connection for right heel spurs, 
claimed as secondary to service-connected residuals of strain 
to the medial plantar ligament involving the first metatarsal 
joint of the right foot.

Analysis

With respect to Wallin element (3), medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability, the Board asked in an August 2005 VHA 
opinion letter that an orthopedist determine whether the 
veteran's right heel spurs were due to his service-connected 
right foot disability.  The September 2005 VHA examiner 
reviewed the veteran's claims folder and opined that "the 
right foot heel spurs can be related to the strain of the 
medial plantar ligament of the first metatarsal joint of the 
right foot, based upon the direct pull of this ligament when 
the first metatarsal joint is dorsiflexed, which attaches to 
the medial portion of the calcaneus and with traction forces, 
a calcaneal spur may develop."  

There is no medical evidence of record to contradict the 
September 2005 VHA examiner's opinion that the veteran's 
right heel spurs are related to his service-connected right 
foot condition.

In light of the evidentiary record, the Board concludes that 
the veteran's right heel spurs are a result of his service-
connected right foot disability. The benefit sought on appeal 
is accordingly granted.  

2.  Entitlement to service connection for a right hip 
condition, claimed as secondary to service-connected 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot.

3.  Entitlement to service connection for a right knee 
condition, claimed as secondary to service-connected 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot.

The Board will address these two issues together, since they 
involve similar facts and outcomes.

Analysis

With respect to Wallin element (3), the record on appeal 
contains conflicting nexus opinions in regards to the right 
hip and the right knee.  

First is the opinion of a September 1993 VA examiner, who 
found that "it is possible that the [veteran] could develop 
degenerative joint disease in his hip and knee as an indirect 
cause from gait abnormalities due to his foot injury."  This 
opinion is speculative in nature and therefore not persuasive 
evidence.  The Court has held that medical evidence is 
speculative, general or inconclusive in nature cannot support 
claims for service connection.  See Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Also of record are two statements from D.R.H., M.D.  Dr. 
D.R.H.'s earlier May 2003 statement was a generalized 
statement that the veteran's right hip and right knee 
problems were due to the service-connected right foot 
disability.  Dr. D.R.H. gave no reason as to why he felt 
there was a relationship between the two conditions, and more 
importantly did not relate his opinion to the medical facts 
specific to the veteran's claims.  It is therefore entitled 
to little weight of probative value.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight of the evidence].

Dr. D.R.H.'s second statement in October 2004 is more 
persuasive than his first, as it gives a medical explanation 
in support of a medical nexus rather than an unpersuasive 
generalized statement.  Dr. D.R.H. noted that the veteran's 
"gait has changed because of the foot injury causing more 
strain to be placed on the cartilages of the knee . . .  and 
on the hip joint itself.  Due to the foot injury, the patient 
did ultimately have cartilage removal from the right knee 
with a torn meniscus and now has developed arthritis in that 
knee.  If the patient had not been forced to walk in an 
asymmetric gait, it is much less likely that the patient 
would have had knee [and] hip . . . . problems that he has 
had."  

In opposition to the October 2004 opinion of Dr. D.R.H. is 
the opinion of the August 1998 VA examiner, who stated that 
"the right knee condition was likely caused by the medial 
meniscectomy" and the right hip condition was more likely 
due to a "contralateral left hip injury" which the examiner 
felt was more severe than the service-connected right foot 
disability.

Based on these conflicting opinions, the Board sent the 
claims folder for a VHA opinion in August 2005 for 
clarification purposes.  The VHA examiner's findings did not 
shed any light on the matter of nexus.  The September 2005 
opinion letter stated that "the residual right foot pain may 
lead to abnormal gait patterns which may exaggerate already 
existing chronic joint pains such as the claimed knee [and] 
hip . . . but cannot be extracted as the sole cause of these 
joint abnormalities."  
This statement arguably supports the veteran's claim in that 
it appears to indicate that the veteran's right foot 
disability may have aggravated his right hip and right knee 
conditions.  However, the VHA physician's statement is so 
vague and general as to be virtually useless.  See Obert, 
supra. 

The remainder of the September 2005 opinion from the VHA 
examiner merely re-emphasizes the finding of the September 
1998 examiner by saying "I agree with a VA physician opinion 
in August 1998 that [sic] found the [veteran's] right hip 
[and] right knee . . . condition not a result of his service-
connected right foot condition."  The VHA examiner gave no 
reasons for this conclusion. 

The Board has carefully weighed all of the available medical 
opinion evidence of record.  The evidence is individually 
sketchy and in the aggregate contradictory.  
Although the Board has given thought to seeking yet another 
medical opinion, it does not believe that such would add much 
to what is now of record.  Moreover, the veteran's claim 
carries a 1994 Board docket number.  As the Court stated in 
Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years 
is an undeniably, and unacceptably, long time to have passed 
since [the appellant] first filed the claim for benefits with 
the VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim." Although 
resolution in the instant case has been delayed by numerous 
factors, many of which were not within the Board's control, 
the Board agrees with the stated goals of the Court and does 
not believe that further delay would be in the best interest 
of anyone.  

The Board accordingly finds that that there exists an 
approximate balance of evidence for and against the claims of 
secondary service connection for the right hip and right 
knee, and further attempts a clarification by way of another 
nexus opinion would only further confuse the matter.  When 
the evidence for and against the claims is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2005).  Accordingly, with 
resolution of doubt in the veteran's favor as requested by 
his representative, the Board concludes that a grant of 
service connection for a right hip condition and a right knee 
condition is warranted.  

4.  Entitlement to service connection for a low back 
condition, claimed as secondary to service-connected 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot.

With respect to Wallin element (3), there are conflicting 
nexus opinions of record from the August 1998 VA examiner and 
Dr. D.R.H.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471- 
73 (1993).

It is unclear exactly what medical records were reviewed by 
Dr. D.R.H. in arriving in his December 1997 and October 2004 
medical opinions.  In December 1997, Dr. D.R.H. stated the 
veteran's current back symptomatology and found that the 
veteran's "service-connected foot injury has caused a rapid 
progression of his back symptoms that are related in the body 
of this report."  Dr. D.R.H. further clarified his opinion 
in October 2004 when he stated that the veteran's service-
connected foot injury caused him to walk with an asymmetric 
gait, which ultimately caused his current back problems.  

The Board notes that while this theory was found to be 
plausible with respect to the right hip and right knee 
conditions as discussed above, such is not the case for this 
particular claim, as it does not account for all of the 
medical evidence of record in regards to the veteran's back.  
Specifically, the veteran sustained a post-service injury to 
his lower back.  An accident report dated in November 1976, 
authored by the veteran himself, shows that the veteran 
injured his lower back in attempting to lift an air jack and 
required treatment at St. Michael's Hospital.  The veteran 
specifically reported this back injury to the June 1997 and 
August 1998 VA examiners, and the August 1998 VA examiner 
specifically found the veteran's current back problems to be 
due to his 1976 work injury as opposed to his service-
connected right foot disability.  

Dr. D.R.H., though offering a plausible theory as to the 
etiology of the veteran's lower back problems, failed to 
account for the medical facts specific to the veteran's case 
in offering his nexus opinion, namely the 1976 post-service 
back injury. 

The August 1998 VA examiner, on the other hand, considered 
the veteran's post-service back injury in rendering a nexus 
opinion.  After completing an examination of the veteran, the 
examiner found that "the lumbar spine condition was likely 
caused by the disk herniation which occurred while at work as 
described in the history.  This was a clearly outlined event, 
and there is no history of any spine problems prior to that, 
this indicating that his spine condition is more likely than 
not related to that event rather than to his service-
connected right foot."  

Therefore, given the August 1998 VA examiner's access to the 
veteran's more complete medical history, his consideration of 
the totality of his medical picture (that is to say, the 
potential role of the November 1976 back injury), and his 
expression of the reasons and bases for his determination, 
the Board places greater weight on the opinion of the August 
1998 VA examiner than Dr. D.R.H. in regards to the etiology 
of the veteran's current back problems.  

The Board further notes that the September 2005 VHA 
examiner's opinion
 re-emphasizes the finding of the September 1998 examiner by 
saying "I agree with a VA physician opinion in August 1998 
that found the [veteran's] . . . low back condition not a 
result of his service-connected right foot condition."  
Although this statement is conclusory and entitled to 
relatively little weight of probative value, 
see Obert, it nonetheless is evidence against the claim.
 
To the extent that the veteran himself believes that there is 
a medical nexus between his current back problems and his 
service-connected right foot disability, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish a medical 
nexus.  

Therefore, the Board finds that Wallin element (3), medical 
nexus, has not been satisfied in regards to the veteran's low 
back, and the claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a low back condition on a secondary basis.  Therefore, 
contrary to the assertions of the veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefit 
sought on appeal is accordingly denied.

5.  Entitlement to service connection for a right shoulder 
condition, claimed as secondary to service-connected 
residuals of strain to the medial plantar ligament involving 
the first metatarsal joint of the right foot.

Analysis

With respect to Wallin element (3), the competent medical 
evidence of record indicates that there is no relationship 
between the veteran's right shoulder condition and his 
service-connected right foot condition.  Specifically, the 
December 2003 VA examiner found that "it is not likely that 
the service-connected foot condition itself caused the right 
shoulder injury nor is there any indication of aggravation of 
any chronic changes that he had in the right shoulder before 
the injury."  The VA examiner instead indicated that 
veteran's right shoulder condition was "secondary to fall 
involving the right shoulder in July of this year."  

The veteran has argued that his service-connected right foot 
disability caused the July 2003 fall that led to his right 
shoulder injury.  The December 2003 VA examiner specifically 
refuted this contention, noting "it is not likely that the 
service-connected foot condition itself caused the right 
shoulder injury nor is there any indication of aggravation of 
any chronic changes that he had in the right shoulder before 
the injury.  He has other reasons that his right leg would 
have giving [sic] out when he fell."  The VA examiner found 
the veteran's recent diagnosis of Parkinson's disease to be 
the likely reason for his fall.  

This opinion concerning the right shoulder is consistent with 
the opinion of the September 2005 report of the VHA examiner, 
who noted: "It is my opinion that the [veteran's] claim of 
right shoulder rotator cuff tear is not related to the strain 
to the medial plantar ligament involving the first metatarsal 
joint of the right foot resulting from a fall that injured 
the shoulder.  This incident seems coincidental regarding the 
relationship of an altered gait, which resulted in a fall for 
which he sustained a right shoulder rotator cuff tear as 
other influences may have contributed to the natural 
occurrence of the fall.  An abnormal gait pattern can be 
associated with limping and limitation of function, but 
relating this solely on the right foot strain to the medial 
plantar ligament involving the first metatarsal joint can not 
be extracted."

There is no evidence to the contrary.  To the extent that the 
veteran himself believes that there is a medical nexus 
between his current right shoulder problems and his service-
connected right foot disability, as stated above it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159 (a)(1) (2005), supra.  The 
statements offered in support of the veteran's claim by him 
are not competent medical evidence and do not serve to 
establish a medical nexus.  

The Board does not doubt the veteran's sincerity in pursuing 
this claim.  However, 
His own opinion is outweighed by the competent medical 
evidence of record.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus].

Accordingly, with respect to the right shoulder claim, Wallin 
element (3) has not been met, and the claim fails on this 
basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right shoulder condition on a secondary basis.  Therefore, 
contrary to the assertions of the veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for right heel spurs is granted.

Service connection for a right hip condition is granted.

Service connection for a right knee condition is granted.

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for a right shoulder 
condition is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


